DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2019 and May 16, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because (a) in Fig. 7B, arrow between “MUX” and “BWV’”, “adress” should be “address”; and (b) the last page of the claims is included with the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  An illustrative, but not exhaustive, list of issues with the specification is as follows:
Misuse of prepositions (e.g., “associated to” instead of “associated with”);
Misuse of the term “comprising” (e.g., “comprised in”);
Failure to use articles properly (e.g., “called firing threshold” instead of “called a firing threshold”);
Failure to use commas when separating variables in a list (e.g., “{E1 … EM}” instead of “{E1, …, EM}”);
Errors with commas (e.g., “packet, therefore such” instead of “packet; therefore, such”).
For Applicant’s convenience, Examiner has attached a marked-up copy of the specification indicating where errors have occurred with the October 15, 2021 Non-Final Rejection of companion application # 16/417,218, which appears to share a specification with the instant application.  Examiner makes no representation that the markings represent a complete listing of issues with the specification.  Examiner requests that Applicant re-read the entire specification and copy-edit it prior to resubmission.
The abstract of the disclosure is objected to because (a) “Modify” should be “Modifying”; (b) “generating” should be “Generating”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “comprised in” should be “comprising”; “TL” should be “TL” for consistency with the remainder of the claims; “the number of events” should be “a number of events”.
Claim 3 is objected to because of the following informalities: “TL” should be “TL” for consistency with the remainder of the claims.   
Claims 4, 15-16, 18-19, and 22 are objected to because of the following informalities: “associated to” should be “associated with”.
Claim 6 is objected to because of the following informalities: “a M-element Boolean vector, called input vector” should be “an M-element Boolean vector, called an input vector”; “associated to” (three instances) should be “associated with”; “comprised in” (two instances) should be “comprising”.
Claim 9 is objected to because of the following informalities: “number P of neuron” should be “number P of neurons”.
Claim 11 is objected to because of the following informalities: “called learning threshold” should be “called a learning threshold”; “called firing threshold” should be “called a firing threshold”; “comprised in” should be “comprising”.
Claim 17 is objected to because of the following informalities: “belonging one signal type” should be “belonging to one signal type”. 
 Claim 21 is objected to because of the following informalities:  “said potential value” should be “said potential values”.
Claim 22 is objected to because of the following informalities: “a first and second circular shift register” should be “a first circular shift register and a second circular shift register”; “registers to cause” should be “registers, to cause”.
Claim 22 is objected to because of the following informalities: the meaning of “FPGA” should be spelled out.  In addition, it is unclear how a “circuit” can be “implemented” by an FPGA, since an FPGA is itself a circuit.  Examiner recommends amending the language to say “[t]he digital electronic circuit according to claim 11, wherein the circuit comprises a field-programmable gate array (FPGA).”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “match calculating unit”, and “learning unit” in claim 11; “matching unit” and “learning unit” in claims 13 and 22; and “logical block” in claim 22.
Regarding the “input unit,” the specification on pages 17-18 recites that the input unit comprises a packet maker whose function is to calculate a matching between a packet and binary weight vectors of neurons by incrementing a counter at a controller.  The input unit is also described on the bottom of page 15 as containing a FIFO buffer used for storing incoming signals while the packet maker processes the previous input.  See also Fig. 5.  Therefore, for purposes of examination, any computer circuitry that includes both a buffer and a packet maker that matches a packet to weight vectors will be deemed to read on the claim.
Regarding the “match calculating unit” and “matching unit,” the specification, on page 9, disclosed that when an event packet is acquired, it is compared to the neurons by performing a logical AND between the elements of the input vector and the neuron, with the number of matches being the potential.    The bottom of page 18 discloses that the match unit also contains a digital comparer to compare the calculated potential to the firing threshold and signals that an output spike is ready if the potential exceeds the threshold.  See also Fig. 6.  Therefore, any circuitry that determines a potential by matching values of an input packet with neuron values and fires a spike when the potential exceeds a threshold will be deemed to read on the claim.
Regarding the “learning unit,” the specification, at page 20, discloses that the learning unit updates the weight vector BWV to BWV’ by changing the values of BWV.  Pages 20-21 explain that this is accomplished by producing an “ineffective weights vector” consisting of those entries in the vector whose weights are active but whose corresponding data packet entries are not active and an “ineffective spikes vector” consisting of those entries whose weights are inactive but whose data packet entries are active.  These two vectors are passed through circular shift registers and undergo a logical AND with mask vectors.  The results are, according to page 24, used to match BWV’ to the input packet by cycling through these operations nswap times.  Therefore, any circuitry that modifies neuron weights by matching a weight vector with an input packet to eliminate ineffective weights and spikes will be deemed to read on the claim.
Regarding the “logical block,” the specification, at pages 22-23, discloses that a random number determines the amount of circular shift, which is subtracted from the output of logical sub-blocks FFAB1, FFAB2 using subtracting blocks.  The result is then fed into a multiplexer that is connected to a register initialized to the original weight vector value BWV.   The multiplexer then writes a 0 at the position of an ineffective weight of the weight vector and a 1 at the position of the ineffective spike, thereby improving the match between the weight vector and the data packet.  Therefore, for purposes of examination, any circuitry that determines the positions of the content of circular shift registers, adjusts the positions to compensate the amount of a circular shift, and stores a different binary value from the value of the determined positions in a temporary register at some of the readjusted positions will be deemed to read on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 13, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clarity issues in the claim set are numerous.  While Examiner will attempt to be as exhaustive as possible in enumerating the definiteness issues, Examiner recommends that Applicant reread the claim set to identify any other potential clarity issues.
In claim 2, it is unclear whether the language “nswap and TL are set independently for different neurons” means that “nswap is set independently from TL for each different neuron” or “both the nswap value and the TL value for neuron 2 do not depend on their corresponding values in neuron 1.”  In other words, it is unclear whether the claimed “independence” is between nswap and TL or between their values in neuron 1 and their values in neuron 2.  For purposes of examination, it will be presumed that the latter is intended.
In claim 4, “and of said components” is nonsensical.  Examiner recommends re-inserting the deleted “(M – W)”.
Claim 6 recites the limitations "the first Boolean value" and “the second Boolean values”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the number P of neuron[s]".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said matching unit".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it will be assumed that “said match calculating unit” was intended.
Claims 16 and 19 recite the limitation "said the remaining components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said digital signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “its controller”.  It is unclear whether “its” refers back to the “match calculating unit”, to the “second digital comparator”, or to some other component of the parent claims.
Claim 21 recites the limitation “the smallest of said potential value”.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, since only one “potential value” is recited in the claims on which claim 21 depends, it is tautologically the “smallest” (and also the “largest”).  To the extent that Applicant intends for the claim to mean that the smallest of multiple potential values is selected, Examiner recommends that all claims on which claim 21 is dependent be amended to recite “one or more potential values”.
Claim 22 recites the variable “nswaps”.  Insofar as the claims on which claim 22 is dependent recite “nswap” (singular), the plural “nswaps” lacks antecedent basis in the claims.  Furthermore, since “determining the positions of the … first bits of the content of the [circular shift registers]” is recited, it is unclear to which of the determined positions the subsequent recitation of a singular “determined position” refers.  Moreover, “the determined position” is mentioned twice in the claim, but there are two sets of determined positions – the positions of the first bits of the content of the first circular shift register and the positions of the first bits of the content of the second circular shift register.  Presumably, the first recitation of “the determined position[s]” refers to the former and the second recitation refers to the latter, but this is not spelled out in the claim.  Finally, “said first readjusted positions” and “said second readjusted positions” lack antecedent basis in the claims, since both the first and second limitations describing the functions of the logical block recite “readjusting the determined position” without stating which readjustment results in “first readjusted positions” and which results in “second readjusted positions”.
Claim 23 recites “said series”.  It is unclear whether “said series” refers back to the “series of digital signals” of claim 11 or to the “series of events” of claim 1.  For purposes of examination, Examiner will assume that the former was intended.
Claim 25 recites “said circuit” twice.  It is unclear whether “said circuit” refers back to one of the “digital electronic circuits” of claim 24 or to the “digital circuit implementing a supervised artificial neural network” of claim 25.  For purposes of examination, Examiner will presume that the latter was intended.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, under its broadest reasonable interpretation in light of the specification, it is directed to software per se.  While the claim recites a “non-volatile computer-readable data storage medium,” the claim is not directed to the medium, but rather to the “computer program product … comprising computer-executable instructions”.  Moreover, even if the claim were directed to the medium and not to the instructions, nothing in the specification explicitly disclaims transitory signals per se from the ambit of the term “non-volatile computer-readable data storage medium”.  Examiner recommends that the claim be amended to recite a “computer program product comprising a non-volatile, non-transitory computer-readable storage medium that contains computer-executable instructions”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moen, “Attribute, Event Sequence, and Event Type Similarity Notions for Data Mining,” doctoral dissertation, U. Helsinki (2000) (“Moen”) in view of Aparin (US 20130117209) (“Aparin”) and further in view of Asnaashari et al. (US 10489700) (“Asnaashari”).
Regarding claim 1, Moen discloses “[a] method of performing unsupervised detection of repeating patterns in a series of events, each event of the series belonging to an event type of an M-element set of event types (an event is a pair (e, t) where e is an event type and t is the occurrence time of the event; an event sequence is an ordered collection of n [M] event types – Moen, p. 63, Definition 4.2), the method comprising the steps of: 
a) providing a plurality of [events], each [event] being representative of a W-element subset of the set of event types, with 1≤W≤M (an event subsequence of the event sequence is an event sequence that satisfies a Boolean expression θ on event types, i.e., the set of all pairs (ei, ti) that are in the event sequence and satisfy θ [i.e., the events are in general fewer in number than the total number of event types] – Moen, p. 66, Definition 4.3); 
b) acquiring an input packet comprising N successive events of the series, with 1≤N< M (an event subsequence [input packet] of the event sequence is an event sequence that satisfies a Boolean expression θ on event types, i.e., the set of all pairs (ei, ti) that are in the event sequence and satisfy θ [i.e., the events are in general fewer in number than the total number of event types; note here that W = N here and both are less than M]; the condition can contain restrictions on, inter alia, occurrence times of the events [i.e., the restriction could be, for instance, all events before a certain time, so that the subsequence could comprise successive events received before that time] – Moen, p. 66, Definition 4.3 and subsequent paragraph); 
c) attributing to at least some [events] a potential value (given a set of event types and a class of all possible sequences over it, a distance measure [potential value] can be defined – Moen, p. 68, definition 4.4), representative of the number of events of the input packet whose types belong to the W-element subset of the [events] (the distance measure reflects the amount of work needed to transform one sequence into another; this idea may be formalized as edit distance, which is the minimum cardinality of an operation sequence transforming one sequence into another – Moen, p. 68, paragraph under definition 4.4 and p. 74, definition 4.9 [i.e., the distance measure is representative of the number of operations needed to transform one event sequence into another, or in other words, is representative of the number of events of the first sequence that already correspond to events of the second sequence]); … 
steps b) to [c)] being repeated a plurality of times (Moen Example 4.7 on p. 67 shows multiple subsequences being generated [repeating steps a] and b)]; Example 4.11 on pp. 74-75 shows multiple weighted edit distances being calculated between two sequences [repeating step c)]) ….”
Moen appears not to disclose explicitly the further limitations of the claim.  However, Aparin discloses “d) for neurons having a potential value exceeding a first threshold TL, replacing nswap ≥ l event types of the corresponding W-element subset, which do not coincide with the input packet, with event types comprised in the input packet and not currently belonging to said W-element subset (Aparin paragraphs 34-36 disclose that, in a technique for utilizing a memory in probabilistic manner to store information about weights of a neural network, the memory may be a probabilistic nonvolatile binary memory comprising devices that act as binary resistive switches whose probability of switching from one state to another is a function of the write current/voltage [input packet] magnitude and duration; once a write current [which is proportional to voltage by Ohm’s law] becomes larger than a threshold, resistance may increase substantially and a value of a corresponding memory location may switch from binary zero to binary one [so the input packet, for instance, comprises a binary one because it is responsible for switching the contents of the memory from binary zero [W-element subset of event types = {0}] to binary one [event type input packet = {1}]; nswap = number of memory locations whose values are switched]); …
step[] [d)] being repeated a plurality of times (Aparin Fig. 4A shows that the process of switching from logical 0 to logical 1 and vice versa is cyclical (i.e., can be repeated a number of times));
the method being carried out by a computer or dedicated hardware (Aparin paragraph 24 shows that the processing units of the network may be emulated by electrical circuits; paragraphs 34-36 disclose that the memories may be embodied as magnetic tunnel junction or spin torque diode devices [dedicated hardware]).”
Aparin and the instant application both relate to neuromorphic systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moen to swap an event for another event, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to learn more effectively by allowing weights for neurons that do not effectively predict outcomes to be replaced.  See Aparin, paragraph 29 (binary states of memory locations associated with synapses may be switched based on weight updates).
Asnaashari discloses “e) generating an output signal indicative of neurons having a potential value exceeding a second threshold TF, greater than the first threshold (a filamentary selector device of a neuromorphic logic system can change to a second state from a first state in response to a stimulus exceeding a first threshold voltage and can change to a third state from the first state in response to a second stimulus exceeding a second threshold voltage; the third state can be different from the second state in terms of the threshold stimulus associated with transitioning out of the first state (e.g., a different magnitude of positive voltage required to transition to the second state, compared to a magnitude of negative voltage required to transition to the third state) [i.e., one threshold must be greater than the other, and the transmission of the stimulus that exceeds that threshold is the output signal] – Asnaashari, col. 5, ll. 29-65); 
step[] … [e)] being repeated a plurality of times (a filamentary selector device of a neuromorphic logic system can change to a second state from a first state in response to a stimulus exceeding a first threshold voltage and can change to a third state from the first state in response to a second stimulus exceeding a second threshold voltage [i.e., since the system can undergo two different state changes, the method may be performed multiple times] – Asnaashari, col. 5, ll. 29-65) ….”
Asnaashari further discloses that the events are implemented in neurons (state of resistive switching memory cell devices defining a synapse can determine conduction of current [event] between two neurons – Asnaashari, col. 9, ll. 32-52).
Asnaashari and the instant application both relate to neuromorphic devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Aparin to generate an output signal in response to a potential exceeding a second threshold greater than a first threshold, as disclosed by Asnaashari, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the flexibility of the system relative to a system with only a single fixed threshold by allowing different events to be triggered by different thresholds.  See Asnaashari, col. 9, ll. 32-52.

Regarding claim 2, Moen, as modified by Aparin and Asnaashari, discloses that “nswap and TL are set independently for different neurons (Aparin paragraphs 34-36 disclose that, in a technique for utilizing a memory in probabilistic manner to store information about weights of a neural network, the memory may be a probabilistic nonvolatile binary memory comprising devices that act as binary resistive switches whose probability of switching from one state to another is a function of the write current/voltage magnitude and duration; once a write current becomes larger than a threshold, resistance may increase substantially and a value of a corresponding memory location may switch from binary zero to binary one; paragraph 48 discloses that the weights are for each synapse associated with each neuron [i.e., since the weights each pertain to a particular synapse between neurons and each memory location stores one weight, the number of swaps per neuron is in general different for each neuron; note also that the two current thresholds ILH and IHL are disclosed as variables rather than constants, so that they may in general be changed from synapse to synapse and neuron to neuron]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to allow the number of weight updates and the threshold to be set differently for different neurons, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for more fine-grained control of individual neurons than would be possible if there were only one threshold and/or a fixed number of weight updates per neuron.  See Aparin, paragraphs 34-36.

Regarding claim 4, Moen, as modified by Aparin and Asnaashari, discloses that “each neuron is implemented by a Boolean vector having M components, each component4PATENTAtty. Docket No. 95781.40720 bCustomer No. 30734eing associated [with] a different event type of said set, W of said components taking a first Boolean value and [(M – W)] of said components taking a second Boolean value (Aparin paragraph 48 discloses that each processing unit or neuron is interfaced with a weight memory bank that stores at least one weight associated with the processing unit, one for each synapse associated with the processing unit [so the memory bank entries collectively comprise a vector]; the processing unit probabilistically switches a binary [Boolean] state of a memory location for that synapse within the memory bank associated with the particular processing unit [M = number of weights associated with the neuron, each of which is associated with an event type of multiplication with an input; W = number of 0 [1] entries among the weights; M – W = number of 1 [0] entries among the weights]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to implement the neuron as a set of Boolean values some of which have one value and others of which have another, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow information on more neurons to fit into a memory of a given capacity than would be possible if each synaptic weight were represented in multiple bits.  See Aparin, paragraph 30.

Regarding claim 5, Moen, as modified by Aparin and Asnaashari, discloses that “step a) comprises performing random initialization of the neurons (during the course of training the neural network, the synaptic weights may be initialized with random values – Aparin, paragraph 25).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to initialize the neurons randomly, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to perform updating of the neurons in accordance with the needs of the particular problem to be solved, as opposed to pre-loading the system with a weight pattern that may model an entirely different function.  See Aparin, paragraph 25.   

Regarding claim 6, Moen, as modified by Aparin and Asnaashari, discloses that “step b) comprises filling a M-element Boolean vector, called [an] input vector, each element of which is associated to a different event type of said set, by setting at the first Boolean value elements associated [with] event types comprised in the input packet, and at the second Boolean values elements associated [with] event types not comprised in the input packet (for a set of m event types, an event sequence over the set, and a window width, a set context can be represented as an m-dimensional context vector whose coordinates are 1 [first Boolean value] if the event type occurs in the context [input packet] and 0 [second Boolean value] if the event type does not occur in the context – Moen, p. 131, Definition 5.9).”  

Regarding claim 7, Moen, as modified by Aparin and Asnaashari, discloses that “step c) comprises comparing element-wise the input vector and the vectors implementing neurons (memory that stores the synaptic weights [which may be arranged as a vector implementing neurons] may be a probabilistic nonvolatile binary memory; for example, the memory may be based on a magnetic tunnel junction that acts as a binary resistive switch whose switching from one state to another is a probabilistic event with the probability being a function of a write current [input] that switches direction of magnetization [i.e., each weight is compared element-wise with the input current] – Aparin, paragraph 34).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to compare element-wise the input vector and the vectors implementing neurons, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide fine-grained control of each individual weight.  See Aparin, paragraph 34.

Regarding claim 8, the rejection of claim 1 is incorporated.  The Moen/Aparin/Asnaashari combination further discloses “repeating steps a) through d),” as shown above.
Asnaashari further discloses “f) generating a series of events from the output signals generated at step e) (Asnaashari col. 5, ll. 29-65 discloses that in response to a polarity stimulus exceeding a first and/or second threshold, the filamentary selector device can change from a first state to a second and/or third state [stimuli = output signal; changes in state = events]), and repeating step[] … e) by taking said series as input (Asnaashari col. 8, ll. 29-56 disclose that, after reaching the second state, the state can be changed back to the first state [so the second state is input and the first state is output, thereby repeating the process by which the first state is transitioned to the second state]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Aparin to generate events from the output signals, as disclosed by Asnaashari, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the state of the system to be updated, facilitating learning.  See Asnaashari, col. 8, ll. 29-56.

Regarding claim 9, Moen, as modified by Aparin and Asnaashari, discloses that “the number P of [events] is equal to the number M of event types (an event sequence is an ordered collection of events <(e1, t1), …, (en, tn)>, and an event type sequence consists only of the event types in temporal order <e1, …, en> [so there are as many events as event types] – Moen, p. 63, definition 4.2).”  

Regarding claim 10, Moen, as modified by Aparin and Asnaashari, discloses “[a] digital electronic circuit configured for carrying out a method according to claim 1 (apparatus for carrying out the method may include a first circuit configured to compute an update of a weight of a synapse according to a learning rule and a second circuit to switch, in a probabilistic manner for each of the synapses, a binary state of a location within the memory associated with that synapse based on the update of the weight – Aparin, paragraph 6).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to implement the method in a digital electronic circuit, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a physical medium on which the method can be automated.  See Moen, paragraph 6.

Regarding claim 27, Moen, as modified by Aparin and Asnaashari, discloses “[a] computer program product, stored on a non-volatile computer- readable data-storage medium, comprising computer-executable instructions to cause a computer to carry out a method according to claim 1 (functions described may be stored or transmitted as instructions or code on a computer-readable medium, which may be non-transitory – Aparin, paragraph 57).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen and Asnaashari to embody the method as a computer program stored on a data-storage medium, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a physical medium on which the method can be embodied for storage long-term, allowing the method to be performed an indefinitely large number of times.  See Aparin, paragraph 57.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of Aparin and Asnaashari and further in view of Fisher et al. (US 9047568) (“Fisher”).
Regarding claim 3, neither Moen, Aparin, nor Asnaashari appears to disclose explicitly the further limitations of the claim.  However, Fisher discloses that “nswap and TL are respectively decreased and increased as the potential value of the neuron increases (in a spiking neural network, a neuron dynamic model may comprise an adaptive firing mechanism configured to adjust a firing threshold; the value of a membrane potential increment is chosen so that it is inversely proportional to the desired baseline firing rate of the neuron; for larger membrane potential increments, the firing threshold of a neuron may increase whenever the neuron is active [i.e., the threshold TL is increased as the potential of the neuron increases]; as the firing threshold increases, neuron responses diminish in frequency even when the neuron is receiving a strong sustained input [since the number of weight updates nswap is proportional to the number of spikes/events, nswap decreases as TL increases, and since, as shown above, TL increases as the potential increases, it follows that nswap decreases as the potential value increases] – col. 16, ll. 30-67).”  
Fisher and the instant application both relate to neuromorphic systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Moen, Aparin, and Asnaashari to decrease the number of weight updates and increase the threshold as the neuron’s potential increases, as disclosed by Fisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would prevent the neuron from learning and firing too rapidly in response to a minimal input that may or may not be informative.  See Fisher, col. 16, ll. 30-67 (neuron responses may diminish in frequency as the firing threshold increases even when the neuron is receiving a strong sustained input).

Allowable Subject Matter
Claims 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 16-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125                                                                                                                                                                                           

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125